Landon, J.,
concurring in the opinion of the presiding justice. I desire to add that the recent provision of the Code of Civil Procedure, prescribing the method of computing the degrees of consanguinity and affinity of judges and jurors in civil cases, (sections 46, 1166,) was doubtless intended to dispel an existing obscurity in that respect; and, although it does not in terms apply to criminal cases, yet we may adopt ,a familiar rule applicable to remedial legislation, and extend its provisions to like cases within its spirit and intention, although not strictly within its letter, and thus apply this method of computation to criminal cases. In this view my brethren concur. The judgment must be reversed. We might order a new trial, (Code Grim. Proc. §f 764, 772,) but we doubt whether it would be useful in this case.